Name: Commission Regulation (EEC) No 156/78 of 27 January 1978 supplementing Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 78 Official Journal of the European Communities No L 23/27 COMMISSION REGULATION (EEC) No 156/78 of 27 January 1978 supplementing Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds HAS ADOPTED THIS REGULATION : A rticle 1 The following paragraph is added to Article 22 of Regulation (EEC) No 1204/72 : 'Release of the security shall take place immedi ­ ately following production of the proof referred to above.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ( ! ), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 27 (5) thereof, Whereas Articles 22 and 23 of Commission Regula ­ tion (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 2036/77 (4), lay down the conditions for the release of the security lodged in the case of the subsidy being fixed in advance ; whereas Article 25 of the said Regulation specifies the conditions for the payment of such subsidy ; Whereas, in order to ensure that the subsidy system is applied in a uniform manner, deadlines for the release of the security and for the payment of the subsidy should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 The following paragraph 3 is added to Article 25 : '3 . Payment of the subsidy shall take place within 120 days of the certification referred to in paragraph 2.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 133, 10 . 6 . 1972, p. 1 . (4 ) OJ No L 236, 15 . 9 . 1977, p. 12 .